      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 1 of 26




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

MICHAEL CELESTINE                   *                 CIVIL ACTION
                                    *
VERSUS                              *                 NUMBER: 21-00067
                                    *
BRYAN BISSELL, CODY O’DELL          *                 HON. JANE TRICHE MILAZZO
DANIEL GRIJALVA AND                 *
DOE INSURANCE COMPANIES             *                 MAG. DONNA PHILLIPS CURRAULT
1-10                                *
*************************************

    INVOCATION OF QUALIFIED IMMUNITY, AFFIRMATIVE DEFENSES AND
         ANSWER TO PLAINTIFF’S COMPLAINT AND JURY DEMAND

       NOW INTO COURT, through undersigned counsel, comes defendants, Bryan Bissell,

Cody O’Dell, and Daniel Grijalva, and in answer to the Plaintiff’s Complaint, respectfully

responds to the specific allegations contained in Plaintiff’s Complaint as follows:

INVOCATION OF THE DEFENSE OF QUALIFIED IMMUNITY AND AFFIRMATIVE
                           DEFENSES

       Defendants hereby invoke the defense of qualified immunity, which bars Plaintiff’s suit

against them.

                                        FIRST DEFENSE

       The Complaint fails to state a right, claim or cause of action upon which relief can be

granted by these defendants.

                                       SECOND DEFENSE

       In the alternative, Defendants herein affirmatively aver that Plaintiff’s alleged injuries and

damages were caused by persons or parties over whom these defendants exercised no authority,

jurisdiction, control, or supervision, and for whom it is not legally responsible.
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 2 of 26




                                        THIRD DEFENSE

        Defendants acted in good faith insofar as enforcing the laws and ordinances of the Parish

of Orleans, and the Constitution and laws of the United States of America and the State of

Louisiana.

                                       FOURTH DEFENSE

        In the alternative, and in the event this Honorable Court should find that the Defendants

were guilty of any negligence whatsoever, which proximately caused, or contributed to the alleged

injuries,    which   Defendants    deny,   then    Defendants    specifically   plead    contributory

negligence/comparative fault on the part of the Plaintiff which would mitigate any recovery on

behalf of the Plaintiff.

                                        FIFTH DEFENSE

        In the alternative, the cause in fact of the damages complained of were the acts of the

Plaintiff, whose acts should operate as a complete bar to or diminution of his recovery.

                                        SIXTH DEFENSE

        Defendants expressly plead the affirmative defense that Plaintiff failed to mitigate his

damages.

                                      SEVENTH DEFENSE

        In the alternative, Defendants aver that Plaintiff assumed the risk of his own injuries.

                                       EIGHTH DEFENSE

        Defendants specifically plead that it is entitled to the immunity afforded to public officials

for discretionary acts as set forth in La. R.S. 9:2798.1

                                        NINTH DEFENSE

        Defendants specifically plead that it is entitled to immunity as set forth in La. R.S.



                                                  2
       Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 3 of 26




92800.10, and all other immunities, jurisprudential, statutory, or otherwise affordable under the

law.

                                          TENTH DEFENSE

        Defendants specifically plead that Plaintiff’s claims against it are prescribed.

                                         ELEVENTH DEFENSE

        Defendants aver that their actions were reasonable, justified, and legally permissible under

the circumstances.

                                         TWELTH DEFENSE

        Defendants submits that Plaintiff’s claims are frivolous, groundless, and/or unreasonable,

and, as such, Defendants are entitled to an award against the Plaintiff for all attorney’s fees and

costs expended in this matter pursuant to federal law, and, if applicable, 42 U.S.C. § 1988.

                                    THIRTEENTH DEFENSE

        All action taken by the Defendant herein was taken in good faith, under the law, and

without malice.

                                    FOURTEENTH DEFENSE

        To the extent that Plaintiff’s Complaint refers to quotes from external documents, statutes,

or other sources, Defendants’ responses may refer to such materials for a full and accurate

statement of its contents; however, Defendants’ references are not intended to be, and should not

be construed as an admission that the cited materials: are correctly cited or quoted by Plaintiff or

relevant to this, or any other, claim.

AND IN ANSWERING THE SPECIFIC ALLEGATIONS                                     OF     PLAINTIFF’S
COMPLAINT, DEFENDANTS SUBMIT AS FOLLOWS:




                                                  3
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 4 of 26




                                         INTRODUCTION

                                                   1.

        The allegations set forth in the in paragraph 1 are denied.

                                                   2.

        The statement set forth in paragraph 2 of Plaintiff’s Complaint does not appear to require

a response from Defendants. To an extent a response is required, this statement is denied for lack

of sufficient information to justify a belief therein.

                                                   3.

        It is denied that Defendants violated Plaintiff’s clearly established rights. It is admitted

only that the NOPD is under a Consent Decree with the U.S. Justice Department, which is the best

evidence of its contents.

                                                   4.

        The allegations set forth in paragraph 4 of Plaintiff’s Complaint are denied.

                                                   5.

        It is admitted only that Plaintiff was arrested and charged with resisting arrest, among other

charges. The remaining allegations contained in paragraph 5 of Plaintiff’s Complaint are denied.

                                                   6.

        The allegations set forth in paragraph 6 of Plaintiff’s Complaint are denied.

                                                   7.

        It is admitted only that Plaintiff was transported to the hospital. The remaining allegations

set forth in paragraph 7 of Plaintiff’s Complaint are denied for lack of sufficient information to

justify a belief therein.




                                                   4
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 5 of 26




                                                      8.

        It is admitted only that Plaintiff was searched several times by Defendants, and that

Plaintiff was in possession of narcotics and a gun. The remaining allegations contained in

Paragraph 8 of the Plaintiff’s Complaint are denied.

                                                      9.

        The allegation set forth in paragraph 9 of Plaintiff’s Complaint is denied for lack of

sufficient information to justify a belief therein.

                                          JURISDICTION

                                                  10.

        Paragraph 10 of Plaintiff’s Complaint sets forth Plaintiff’s jurisdictional allegations to

which no answer is required. To the extent an answer is required, Defendants aver that this

Honorable Court has jurisdiction, and supplemental jurisdiction, over Plaintiff’s claims.

                                                  11.

        Paragraph 11 of Plaintiff’s Complaint sets forth Plaintiff’s venue allegations to which no

answer is required. To the extent an answer is required, Defendants aver that venue is proper in

this Honorable Court.

                                           THE PARTIES

                                                  12.

        Paragraph 12 of Plaintiff’s Complaint does not appear to require a response.        To the

extent a response is required, the statements contained in Paragraph 12 of Plaintiff’s Complaint

are denied for lack of sufficient information to justify a belief therein.

                                                  13.

        It is admitted only that Bryan Bissell is currently an employee of NOPD and was so



                                                      5
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 6 of 26




employed at the time of the complained of conduct. The remaining allegations set forth in

paragraph 13 of Plaintiff’s Complaint are denied for lack of sufficient information to justify a

belief therein.

                                                  14.

        It is admitted only that Cody O’Dell is currently an employee of NOPD and was so

employed at the time of the complained of conduct. The remaining allegations set forth in

paragraph 14 of Plaintiff’s Complaint are denied for lack of sufficient information to justify a

belief therein.

                                                  15.

        It is admitted that Daniel Grijalva is currently an employee of NOPD and was so employed

at the time of the complained of conduct. The remaining allegations set forth in paragraph 15 of

Plaintiff’s Complaint are denied for lack of sufficient information to justify a belief therein.

                                                  16.

        The answering Defendants deny the allegations set forth in paragraph 16 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                                  17.

        The allegations set forth in paragraph 17 of Plaintiff’s Complaint state legal conclusions

which do not require a response. To the extent a response is required, these allegations are denied

for lack of sufficient information to justify a belief therein.

                                               FACTS

        A. The Unlawful Investigative Stop

                                                  18.

        The allegations set forth in paragraph 18 of Plaintiff’s Complaint are denied for lack of



                                                   6
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 7 of 26




sufficient information to justify a belief therein.

                                                  19.

        The allegations set forth in paragraph 19 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  20.

        The allegations set forth in paragraph 20 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  21.

        The allegations set forth in paragraph 21 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  22.

        It is admitted only that Ofc. Grijalva was monitoring the intersection of Pauger and North

Villere Streets through the Real Time Crime Center. The remaining allegations set forth in

paragraph 22 are denied for lack of sufficient information to justify a belief therein.

                                                  23.

        The allegations set forth in paragraph 23 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  24.

        The allegations set forth in paragraph 24 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  25.

        The allegations set forth in paragraph 25 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.



                                                      7
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 8 of 26




                                                  26.

        The allegations set forth in paragraph 26 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  27.

        The allegations set forth in paragraph 27 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  28.

        It is admitted only that Plaintiff attempted to evade a lawful investigatory stop. The

remaining allegations set forth in paragraph 28 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

        B. The Unlawful Arrest and Unlawful Tasing

                                                  29.

        The allegations in paragraph 29 are denied for lack of sufficient information to justify a

belief therein.

                                                  30.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s Body Worn Camera (“BWC”), which is the best evidence of its

contents. The remaining allegations in paragraph 30 of Plaintiff’s Complaint are denied for lack

of sufficient information to justify a belief therein.

                                                  31.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s BWC, which is the best evidence of its contents. The remaining



                                                      8
      Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 9 of 26




allegations in paragraph 31 are denied for lack of sufficient information to justify a belief therein.

                                                  32.

        It is admitted that Ofc. Bissell issued a police report, which is the best evidence of its

contents. The remaining allegations contained in paragraph 32 of Plaintiff’s Complaint are denied

for lack of sufficient information to justify a belief therein.

                                                  33.

        It is admitted that Ofc. Bissell tased Plaintiff as he was attempting to evade arrest, which

is captured on defendant’s BWC, and is the best evidence of its contents.

                                                  34.

        The allegations in paragraph 34 of Plaintiff’s Complaint are denied.

                                                  35.

        The statements in paragraph 35 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, the Consent Decree is a written document, speaks for itself,

and is the best evidence of its contents.

                                                  36.

        The statements in paragraph 36 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, the Consent Decree is a written document, speaks for itself,

and is the best evidence of its contents.

                                                  37.

        The statements in paragraph 37 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, NOPD policies are written documents, speak for themselves,

and are the best evidence of their contents.




                                                   9
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 10 of 26




                                                  38.

        The statements in paragraph 38 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, NOPD policies are written documents, speak for themselves,

and are the best evidence of their contents.

                                                  39.

        The statements in paragraph 39 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, NOPD policies are written documents, speak for themselves,

and are the best evidence of their contents.

                                                  40.

        It is denied that Ofc. Bissell’s actions violated the Consent Decree and/or NOPD policies,

which are the best evidence of their contents.

                                                  41.

         The Consent Decree and/or NOPD policies, which are the best evidence of their contents.

The remaining allegations in paragraph 41 are denied for lack of sufficient information to justify

a belief therein.

        C. The Unlawful Searches and Unlawful Indifference to Mr. Celestine’s Serious

Medical Needs.

                                                  42.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s Body Worn Camera (“BWC”), which is the best evidence of its

contents. The remaining allegations set forth in paragraph 42 of Plaintiff’s Complaint are denied

for lack of sufficient information to justify a belief therein.




                                                   10
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 11 of 26




                                                43.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 43 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                44.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 44 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                45.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 45 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                46.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 46 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                47.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining



                                                11
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 12 of 26




allegations set forth in paragraph 47 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                48.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 48 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                49.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 49 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                50.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. Bissell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 50 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                51.

       It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 51 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.




                                                12
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 13 of 26




                                                  52.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 52 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                  53.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 53 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                  54.

        It is admitted only that the attempted investigatory stop, pursuit, and detention of Plaintiff

were recorded via Ofc. O’Dell’s BWC, which is the best evidence of its contents. The remaining

allegations set forth in paragraph 54 of Plaintiff’s Complaint are denied for lack of sufficient

information to justify a belief therein.

                                                  55.

        The statements in paragraph 55 of Plaintiff’s Complaint do not appear to require a response.

To the extent a response is required, NOPD policies are written documents, speak for themselves,

and are the best evidence of their contents.

                                                  56.

        The allegations set forth in paragraph 56 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.




                                                  13
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 14 of 26




                                                  57.

        The allegations set forth in paragraph 57 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  58.

        The allegations set forth in paragraph 58 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  59.

        The allegations set forth in paragraph 59 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  60.

        The allegations set forth in paragraph 60 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  61.

        The allegations set forth in paragraph 61 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  62.

        The allegations set forth in paragraph 62 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  63.

        The allegation set forth in the first sentence of paragraph 63 of Plaintiff’s Complaint is

denied. The remaining allegations contained in Paragraph 63 of Plaintiff’s Complaint do not

appear to require a response. To the extent a response is required, the remaining allegations

contained in Paragraph 63 of Plaintiff’s Complaint are denied for lack of sufficient information to



                                                  14
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 15 of 26




justify a belief therein.

                                    CLAIMS FOR RELIEF

                                          COUNT ONE

       Excessive Force in Violation of the Fourth Amendment under 42. U.S.C. §1983
              (Against Defendants Bissell and Doe Insurance Companies 1-10)
                                             64.

        The statement contained in paragraph 64 of Plaintiff’s Complaint does not appear to require

a response. To the extent a response is required, Defendants incorporate all previous answers to

those paragraphs.

                                                65.

        The allegations set forth in paragraph 65 of Plaintiff’s Complaint are denied.

                                                66.

        The allegations set forth in paragraph 66 of Plaintiff’s Complaint are denied.

                                                67.

        The allegations set forth in paragraph 67 of Plaintiff’s Complaint are denied.

                                                68.

        The allegation set forth in paragraph 68 of Plaintiff’s Complaint is denied.

                                                69.

        The allegations set forth in paragraph 69 of Plaintiff’s Complaint are denied.

                                                70.

        The allegations set forth in paragraph 70 of Plaintiff’s Complaint are denied.

                                                71.

        The allegations set forth in paragraph 71 of Plaintiff’s Complaint are denied.




                                                15
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 16 of 26




                                                  72.

        It is admitted only that Ofc. Bissell was acting as an NOPD officer at the time of the alleged

incident.

                                                  73.

        The allegations set forth in paragraph 73 of Plaintiff’s Complaint are denied.

                                                  74.

        The allegations set forth in paragraph 74 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 74 of Plaintiff’s Complaint are denied.

                                                  75.

        The answering Defendants deny the allegations set forth in paragraph 75 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                           COUNT TWO

Unlawful Investigative Stop in Violation of the Fourth Amendment under 42. U.S.C. §1983
                                (Against All Defendants)

                                                  76.

        The statement contained in paragraph 76 of Plaintiff’s Complaint does not appear to require

a response. To the extent a response is required, Defendants incorporate all previous answers to

those paragraphs.

                                                  77.

        The allegations set forth in paragraph 77 of Plaintiff’s Complaint are denied.

                                                  78.

        The allegations set forth in paragraph 78 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                  16
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 17 of 26




                                                 79.

       The allegation set forth in paragraph 79 of Plaintiff’s Complaint are denied.

                                                 80.

       The allegations set forth in paragraph 80 of Plaintiff’s Complaint are denied.

                                                 81.

       The allegations set forth in paragraph 81 of Plaintiff’s Complaint are denied.

                                                 82.

       It is admitted only that Defendants were acting as NOPD officers at the time of the alleged

incident.

                                                 83.

       The allegations set forth in paragraph 83 of Plaintiff’s Complaint are denied.

                                                 84.

       The answering Defendants deny the allegations set forth in paragraph 84 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                         COUNT THREE

            False Arrest in Violation of the Fourth Amendment under 42. U.S.C. §1983
                                      (Against All Defendants)

                                                 85.

       The statement contained in paragraph 85 of Plaintiff’s Complaint does not appear to require

a response. To the extent a response is required, Defendants incorporate all previous answers to

those paragraphs.

                                                 86.

       The allegations set forth in paragraph 86 of Plaintiff’s Complaint are denied.




                                                 17
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 18 of 26




                                                 87.

       It is admitted that Plaintiff was charged with resisting an officer, which charge is the best

evidence of its contents.

                                                 88.

       The allegations set forth in paragraph 88 of Plaintiff’s Complaint are denied.

                                                 89.

       The allegation set forth in paragraph 89 of Plaintiff’s Complaint is denied.

                                                 90.

       It is admitted only that Defendants were acting as NOPD officers the time the alleged

incident occurred Except as otherwise admitted, the allegations contained in paragraph 90 of

Plaintiff’s Complaint are denied.

                                                 91.

       The allegations set forth in paragraph 91 of Plaintiff’s Complaint are denied.

                                                 92.

       The answering Defendants deny the allegations set forth in paragraph 92 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                          COUNT FOUR

        Illegal Search in Violation of the Fourth Amendment under 42. U.S.C. §1983
                                   (Against All Defendants)

                                                 93.

       The statement contained in paragraph 93 of Plaintiff’s Complaint does not appear to require

a response. To the extent a response is required, Defendants incorporate all previous answers to

those paragraphs.




                                                 18
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 19 of 26




                                                 94.

       The allegations set forth in paragraph 94 of Plaintiff’s Complaint are denied.

                                                 95.

       It is admitted only that Ofc. Bissell and O’Dell searched Plaintiff. The body worn camera

video is the best evidence of its contents.

                                                 96.

       The allegations set forth in paragraph 96 of Plaintiff’s Complaint are denied.

                                                 97.

       The allegations set forth in paragraph 97 of Plaintiff’s Complaint are denied.

                                                 98.

       It is admitted that Defendant Ofcs. Bissell and O’Dell were acting as NOPD officers at the

time of the alleged incident. Except as otherwise admitted, the allegations contained in paragraph

98 of Plaintiff’s Complaint are denied.

                                                 99.

       It is admitted that Ofc. Grijalva was acting as a NOPD officers at the time of the alleged

incident. Except as otherwise admitted, the allegations contained in paragraph 99 of Plaintiff’s

Complaint are denied.

                                                100.

       The allegations set forth in paragraph 100 of Plaintiff’s Complaint are denied.

                                                101.

       The answering Defendants deny the allegations set forth in paragraph 101 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.




                                                 19
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 20 of 26




                                             COUNT FIVE

 Deliberate Indifference to Serious Medical Needs in Violation of Fourteenth Amendment
                                  under 42. U.S.C. §1983
         (Against Defendants Bissell, O’Dell and Doe Insurance Companies 1-10)

                                                 102.

        The statement contained in paragraph 102 of Plaintiff’s Complaint does not appear to

require a response. To the extent a response is required, Defendants incorporate all previous

answers to those paragraphs.

                                                 103.

        The allegations set forth in paragraph 103 of Plaintiff’s Complaint are denied.

                                                 104.

        The allegations set forth in paragraph 104 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify therein.

                                                 105.

        The statements in paragraph 105 of Plaintiff’s Complaint do not appear to require a

response. To the extent a response is required, NOPD policies are written documents, speak for

themselves, and are the best evidence of their contents.

                                                 106.

        The allegations set forth in paragraph 106 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 107.

        The allegations set forth in paragraph 107 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.




                                                  20
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 21 of 26




                                                 108.

        The allegations set forth in paragraph 108 of Plaintiff’s Complaint are denied for lack of

sufficient information to justify a belief therein.

                                                 109.

        The allegations set forth in paragraph 109 of Plaintiff’s Complaint are denied.

                                                 110.

        It is admitted that Defendant Ofcs Bissell and O’Dell were acting as NOPD officers at the

time of the alleged incident. Except as otherwise admitted, the allegations contained in paragraph

110 of Plaintiff’s Complaint are denied.

                                                 111.

        The allegations set forth in paragraph 111 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 111 are denied.

                                                 112.

        The answering Defendants deny the allegations set forth in paragraph 112 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                            COUNT SIX

                                    Common Law False Arrest
                                     (Against All Defendants)

                                                 113.

        The statement contained in paragraph 113 of Plaintiff’s Complaint does not appear to

require a response. To the extent a response is required, Defendants incorporate all previous

paragraphs.




                                                  21
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 22 of 26




                                                114.

       The allegations set forth in paragraph 114 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 114 are denied.

                                                115.

The allegations set forth in paragraph 115 of Plaintiff’s Complaint state legal conclusions that

require no response. To the extent a response is required, the allegations contained in paragraph

115 are denied.

                                                116.

       The answering Defendants deny the allegations set forth in paragraph 116 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                         COUNT SEVEN

                                     Common Law Assault
                                   (Against Defendant Bissell)


                                                117.

       The statement contained in paragraph 117 of Plaintiff’s Complaint does not appear to

require a response. To the extent a response is required, Defendants incorporate all previous

answers to those paragraphs.

                                                118.

       The allegations set forth in paragraph 118 of Plaintiff’s Complaint are denied.

                                                119.

       The allegations set forth in paragraph 119 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in



                                                 22
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 23 of 26




paragraph 119 are denied.

                                              120.

       The allegations set forth in paragraph 120 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 120 are denied.

                                       COUNT EIGHT

                                    Common Law Battery
                                  (Against Defendant Bissell)

                                              121.

       The statement contained in paragraph 121 of Plaintiff’s Complaint does not appear to

require a response. To the extent a response is required, Defendants incorporate all previous

answers to those paragraphs.

                                              122.

       The allegations set forth in paragraph 122 of Plaintiff’s Complaint are denied.

                                              123.

       The allegations set forth in paragraph 123 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 123 are denied.

                                              124.

       The allegations set forth in paragraph 124 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 124 are denied.




                                               23
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 24 of 26




                                              125.F

                                         COUNT NINE

                                        Negligence
          (Against Defendants Bissell, O’Dell and Doe Insurance Companies 1-10)


                                               126.

       The statement contained in paragraph 126 of Plaintiff’s Complaint does not appear to

require a response. To the extent a response is required, Defendants incorporate all previous

answers to those paragraphs.

                                               127.

       The allegations set forth in paragraph 127 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 127 are denied.

                                               128.

       The allegations set forth in paragraph 128 of Plaintiff’s Complaint state legal conclusions

that require no response. To the extent a response is required, the allegations contained in

paragraph 128 are denied.

                                               129.

       The allegations set forth in paragraph 129 of Plaintiff’s Complaint are denied.

                                               130.

       The allegations set forth in paragraph 130 of Plaintiff’s Complaint are denied for lack of

sufficient information therein.

                                               131.

The allegations set forth in paragraph 131 of Plaintiff’s Complaint are denied.



                                                24
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 25 of 26




                                                132.

       The answering Defendants deny the allegations set forth in paragraph 132 of Plaintiff’s

Complaint for lack of sufficient information to justify a belief therein.

                                         Prayer for Relief

       Any allegations set forth in Prayer paragraph of Plaintiff’s Complaint are denied.

                                 RESERVATION OF RIGHTS

       To the extent permitted by law, Defendant reserves its right to supplement and amend this

Answer and to assert additional affirmative defense as future discovery may warrant and/or

require.

                                               Respectfully submitted,



                                                       /s/ Darren P. Tyus
                                               DARREN P. TYUS, LSB# 30772
                                               ASSISTANT CITY ATTORNEY
                                               CORWIN ST. RAYMOND, LSB #31330
                                               DEPUTY CITY ATTORNEY
                                               CHURITA H. HANSELL, LSB #25694
                                               CHIEF DEPUTY CITY ATTORNEY
                                               DONESIA D. TURNER, LSB #23338
                                               SENIOR CHIEF DEPUTY CITY ATTORNEY
                                               SUNNI J. LEBEOUF, LSB # 28633
                                               CITY ATTORNEY
                                               1300 PERDIDO STREET
                                               CITY HALL - ROOM 5E03
                                               NEW ORLEANS, LOUISIANA 70112
                                               TELEPHONE: (504) 658-9800
                                               FACSIMILE: (504) 658-9868
                                               EMAIL: darren.tyus@nola.gov
                                               Attorneys for defendants




                                                 25
     Case 2:21-cv-00067-JTM-DPC Document 32 Filed 05/10/21 Page 26 of 26




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on May 10, 2021, a copy of the foregoing was served,

contemporaneously or prior, upon counsel to all parties to this proceeding via the court’s CM/ECF

system.

                                                         /s/ Darren P. Tyus
                                                          DARREN TYUS




                                               26
